325 So. 2d 516 (1976)
In re Cleveland CANADA
v.
STATE of Alabama.
Ex parte Cleveland Canada.
SC 1501.
Supreme Court of Alabama.
January 22, 1976.
Guy F. Gunter, III, Opelika, for petitioner.
William J. Baxley, Atty. Gen., and Carol Jean Smith, Asst. Atty. Gen., for the State, opposed.
*517 HEFLIN, Chief Justice.
Petition of Cleveland Canada for Writ of Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Canada v. State, 56 Ala.App. 722, 325 So. 2d 513 is denied. In denying this writ this court does not wish to be understood as approving or disapproving all that was said in the opinion by the Court of Criminal Appeals.
Writ Denied.
MERRILL, MADDOX, JONES and SHORES, JJ., concur.